Citation Nr: 1614346	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left lower extremity nerve damage (claimed as paralysis and numbness), as a result of left femoropopliteal (fem-pop) bypass surgery and thrombectomy procedure performed by VA in July 2010. 


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney-at-Law 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to May 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

A review of the Veteran's electronic claims files reveals that medical evidence has been associated with the file subsequent to the May 2014 statement of the case.  The Veteran filed his substantive appeal in October 2013, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board. See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, left lower extremity sciatic nerve injury and residuals thereof, to include loss of use of the left foot, are not reasonably foreseeable results of left fem-pop bypass performed by the VA Medical Center July 2010.  





CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 38 U.S.C.A. § 1151 for sciatic nerve injury of the left lower extremity, to include loss of use of the left foot, as a residual of left femoropopliteal bypass surgery have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the benefit sought on appeal, no discussion of the VA's duty to notify and assist is necessary

Applicable Law and Regulations

Title 38 U.S.C.A. § 1151 provides, in pertinent part, that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151. 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped. 38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately. Id.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. 38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause. Id.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Factual Background

The Veteran contends that he sustained nerve damage to his left lower extremity as a result of the July 2010 fem-pop bypass surgery and thrombectomy.  He believes that the nerves behind his left knee were cut or severed during these procedures.  He alternatively asserts that the neuropathy/numbness is a residual of the staph infection (diagnosed and debrided in August 2010) that subsequently developed in the surgical wound of the left thigh.  He reports that his left leg has been completely numb from the knee down since July 2010.  

VA treatment records show that the Veteran underwent left deep femoral to above-knee popliteal artery bypass with reverse saphenous vein surgery on July 28, 2010.  

The July 28, 2010, operative report reflects that the Veteran was taken to the Recovery Room in satisfactory condition having tolerated the fem-pop procedure well.  The report expressly notes that no complications were encountered during the procedure. 

A July 29, 2010, post-operative report reflects that the Veteran had a palpable posterior tibial pulse following surgery but it was lost later that night.  A duplex scan identified acute thrombosis of the bypass graft.  

On July 29, 2010, the Veteran underwent a thrombectomy procedure to remove the identified thrombosis.  

The July 29, 2010, operative report reflects that the Veteran was taken to the Recovery Room in satisfactory condition having tolerated the thrombectomy procedure well.  The report expressly notes that no complications were encountered during the procedure.

On July 30, 2010 (two days post-operative), the Veteran was seen by rheumatology for left knee effusion that was drained. 

On August 4, 2010, a VA vascular note reflects that the left posterior tibial artery was palpable. His Doppler signal was good.  Motor sensation was intact.  Incisions were clean, dry, and intact.  The Veteran was noted as doing well and was discharged in "improved" condition that same day.  The discharge summary also reflects that routine nasal swabs for MRSA (methicillin resistant staph aureus) were taken on July 28th and were negative, as was a wound culture taken on August 3rd, the day before discharge.  The Veteran was not given any oral antibiotics at that time.  

An August 26, 2010, VA operative report reflects that the Veteran developed some necrotic tissue in the lower aspect of the surgical incision in the left thigh.  He subsequently underwent debridement of the non-healing wound of the left lower extremity without complication.  

A September 2010 VA treatment note reflects a diagnosis of radiculopathy from the knee down.  The Veteran stated that he was able to walk before the July 2010 vascular procedure but not after.  There was a loss of sensation below his knee on the left and weakness of his left foot on range of motion. 

A November 2010 VA treatment note reflects complaints of left lower leg numbness and giving-way of the left knee following fem-pop surgery in July 2010.  The non-healing surgical wound of the left lower leg was noted as healed. 

A December 2010 VA orthopedic progress note reflects that the Veteran was still having problems with his left leg.  His infection was resolved; however, his left leg was giving out on him very easily secondary to "neurologic deficits."

A March 2013 letter from the Veteran's VA neurologist, Dr. S, reflects that his left leg numbness "probably represents a peroneal sensory neuropathy," and that the motor division worked normally.  A contemporaneous VA neurology note shows complaints of left leg numbness since the fem-pop surgery in July 2010.  The Veteran reported that his left lower leg was numb immediately after the procedure and it had not changed since, for better or worse.  He had no numbness in any of his other limbs.  He was not diabetic.  Objectively, no pulses were found in the left leg/foot.  Toes were dusky on the left.  The Veteran reported that he could not feel temperature, vibration, or pin prick in the left leg, below the knee.  The diagnosis was possible peroneal sensory neuropathy (but does not obey anatomical dermatome).  Dr. S. discussed with the Veteran that nothing further could be done to correct the sensory loss. 

A May 2013 VA neurology note reflects a diagnosis of PVD, correction on the left side with residual neuropathy.  

A December 2014 VA treatment note reflects complaints of chronic left lower extremity numbness.  Objectively, there was decreased sensation in the left lower extremity.  The assessment was chronic numbness of the left lower extremity. 

A January 2015 VA treatment note reflects EMG findings from November 2014 consistent with "a lumbar lumbosacral plexopathy, but the findings are consistent with the nerve damage the patient reports from a staph infection at the knee."

A May 2015 VA treatment note shows that the Veteran had permanent loss of use of the left foot related to nerve damage following complication from an infection following complications from a fem-pop bypass in 2010.  It was noted that the left foot and entire left lower extremity from the knee, distally, was numb.  The diagnostic impression was status post sciatic nerve injury related to nerve damage from a complication from an infection following the fem-pop bypass. 

The Board obtained an Independent Medical Examination opinion in February 2015.  The examiner opined that the Veteran's reported left lower extremity nerve injury was not foreseeable; that the injury did not correspond to any normal anatomic parameters; that it was not consistent with the typical complications encountered with a fem-pop surgery; and that the reported complications were highly unlikely since the fem-pop surgery did not involve encroachment of the veins/nerves below the knee. 

Analysis 

Considering the pertinent evidence of record in light of the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for sciatic nerve injury of the left lower extremity, to include loss of use of the left foot, as a residual of left femoropopliteal bypass surgery at a VA facility, is warranted. 

In this case, the evidence unequivocally demonstrates "additional disability" in the form of left lower extremity sciatic nerve injury (manifested by loss of use of left foot and numbness from the knee down, distally).  

In this regard, VA treatment records are entirely absent for neurological symptomatology/pathology of the left lower extremity prior to the July 2010 fem-pop procedure; pertinent lower extremity neurological findings were first noted in the initial post-operative period. See, e.g., September 2010 VA Treatment Report (Veteran reporting that he was able to walk before the July 2010 vascular procedure but not after, with objective findings of loss of sensation below the left knee and weakness of the left foot on range of motion). 

The record also shows, and it is not in dispute, that the Veteran's additional disability was not due to his own willful misconduct, but was the ultimate consequence of surgical treatment (left femoropopliteal bypass surgery) he received at a VA facility in July 2010. See, e.g., May 2015 VA Treatment Record (noting that the Veteran's status post sciatic nerve injury was related to nerve damage from a complication following the fem-pop bypass); see also March 2013 VA Treatment Record (noting a diagnosis of peripheral vascular disease, correction on the left side, with residual neuropathy).  

Thus, in the present case, the first and second requirements of a 38 U.S.C.A. § 1151 claim -an additional disability and causation - are established based on the current evidence of record, and are not in dispute. See 38 C.F.R. § 3.361(b), (c). 

Further, the Board finds that the Veteran's additional disability (left lower extremity nerve damage) was proximately caused by an "event not reasonably foreseeable." 
38 U.S.C. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).

Here, the July 2010 pre-operative consult does not suggest that permanent loss of use of the left foot was a reasonably foreseeable consequence of the fem-pop surgery.  Moreover, the February 2015 IME examiner indicated that the Veteran's reported below-the-knee numbness/loss of use of the left foot was neither foreseeable, nor consistent with the typical complications encountered with a fem-pop surgery - in fact, such complications were noted as being "highly unlikely."  That summary does not suggest a reasonable foreseeability.  There are no medical opinions of record to the contrary.  

Resolving reasonable doubt in the Veteran's favor, as required, the Board concludes that the Veteran's left lower extremity complications following VA fem-pop surgery leading to permanent loss of use of the left foot were not reasonably foreseeable consequences of the procedure.  Hence, the requirements for substantiating a § 1151 claim are met in this case.  Entitlement to such benefits for loss of use of the left foot is warranted.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of sciatic nerve injury of the left lower extremity, to include loss of use of the left foot, as a result of July 2010 VA fem-pop surgery, is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


